Citation Nr: 0623755	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for right 
hallux valgus deformity.

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a left bunionectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1996 until 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida. 

In a statement received in January 2006, the veteran withdrew 
the issues regarding higher disability evaluations for her 
service-connected psychiatric and headache disorders.  

At the July 2005 VA examination, the veteran reported that 
she had quit her job due to her service connected headache 
disability.  The Board finds that these statements can be 
construed as a claim for a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  
This is referred to the RO for development.  


FINDINGS OF FACT

1.  The veteran's right hallux valgus is not manifested by 
severity equivalent to amputation of the great toe, and it 
has not been surgically resected.

2.  The veteran's postoperative residuals of a left foot 
bunionectomy are manifested by no more than moderate 
disability of the foot.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent 
for right hallux valgus deformity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for postoperative residuals of a left bunionectomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in June 2003.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Although the notice was not sent 
until after the initial rating denying the claim, the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error, as the issues were 
readjudicated in October 2005.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 

Hallux valgus is rated under Diagnostic Code 5280, which 
provides a 10 percent rating for unilateral hallux valgus 
when there is an operation with resection of the metatarsal 
head or when severe, if equivalent to amputation of the great 
toe.    

Diagnostic Code 5284 provides a 10 percent rating for a 
moderate foot injury.  A 20 percent rating is warranted for a 
moderately severe foot injury and a 30 percent rating is 
warranted for a severe foot injury.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the bilateral foot disability is manifested by 
pain and lack of endurance, in that the veteran is limited in 
standing and walking.  Diagnostic Code 5280 is not, however, 
based on limitation of motion, and incorporates all of the 
functional limitations resulting from the bilateral foot 
disability.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consideration of the functional limitations does not, 
therefore, result in entitlement to a higher rating.

Entitlement to the assignment of a higher evaluation for 
right foot hallux valgus

Based on inservice diagnosis and treatment for bilateral 
hallux valgus, the RO granted service connection for right 
foot hallux valgus under Diagnostic Code 5280 in an August 
2001 rating action.  A noncompensable evaluation was 
assigned.   

On the June 2001 examination conducted prior to her release 
from service, there was no right foot neuromuscular 
abnormality found.  There was no muscle atrophy and she had 
good strength in the lower extremities.  

VA outpatient records reflect that the veteran has been seen 
on occasion for pain associated with the arches of her feet.  
She has been prescribed orthotics and flexible pes planus has 
been diagnosed.  

A VA examination was conducted in July 2005.  The veteran 
only referred to left foot pain.  On examination of the right 
foot, besides the 10 degree angulation at the first 
metatarsophalangeal joint, there were no other abnormalities 
noted.  The examiner in July 2005 clearly noted that the 
veteran experienced no decreased functionality with 
repetitive use or flare ups which would warrant additional 
compensation.  While the veteran reported pain across the 
tarsal joints and arch this has not been attributed to her 
right hallux valgus deformity.  In fact there was no 
objective pain noted at the examinations conducted in 2001 or 
2005.  Further, her right foot hallux valgus deformity has 
not been shown to interfere with her gait.  

In may 2006 she testified before the undersigned that her 
right great toe rubbed against her shoe and was painful.

As there is no medical evidence of more than mild hallux 
valgus of the right foot and no evidence of prior surgery 
involving resection of the metatarsal head, the 
service-connected right foot hallux valgus does not more 
nearly approximate the criteria for a compensable evaluation 
under Diagnostic Code 5280.  

Moreover, the veteran's service-connected right foot 
disability does not involve any of the other disabilities 
listed in the Schedule for foot disability, including claw 
foot, or hammertoe, a compensable evaluation is not warranted 
for hallux valgus under another diagnostic code for 
disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Codes 
5276-5284


Entitlement to a rating higher than 10 percent for the 
residuals of the left foot bunionectomy

Service medical records relate that the veteran underwent 
left foot bunionectomy in February 1997.  A revision was 
performed in January 1998.  

On the June 2001 examination conducted prior to her 
separation from military service, it was noted that there was 
a scar along the dorsum of the left great toe that extended 
to the metacarpal phalangeal (MP) joint, from the tip to the 
base of the toe.  She had full range of the MP motion with no 
tenderness, swelling or erythema.  

She was granted service connection for left foot bunionectomy 
in the August 2001 rating action.  The RO noted that the 
bunionectomy involved resection of the metatarsal head and 
granted a 10 percent evaluation under Diagnostic Code 5280.  
No higher evaluation is afforded under that Diagnostic Code.

Because a higher evaluation is not possible under Diagnostic 
Code 5280, alternate diagnostic codes were considered.  In 
this regard, it is noted that Diagnostic Code 5283 provides a 
20 percent evaluation for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  As noted above, 
Diagnostic Code 5284 provides a 20 percent rating for 
moderately severe foot injuries.

The most recent medical evidence of record shows that she was 
able to dorsiflex the left foot 0-70 degrees.  Plantar 
flexion was 0-25 degrees.  She experienced no pain on motion 
of any foot joint or ankle joint.  There was no muscle 
weakness, atrophy, spasm, crepitus, effusion, heat, redness, 
or tenderness.  Her gait was considered normal.  There was no 
additional functional impairment on repeated use, during 
flare-ups, or due to incoordination or weakness which would 
serve to classify the disability of the feet as moderately 
severe.  Magnetic resonance imaging (MRI) of the left foot 
was unremarkable.  There was no fracture, marrow contusion, 
significant degenerative changes or soft tissue inflammation.  
When viewed as a whole, the symptomatology experienced by the 
veteran more closely approximates moderate impairment, as 
represented by the current 10 percent evaluation, than 
moderately severe impairment.  Therefore the objective 
medical evidence does not show that disability higher than 10 
percent under any diagnostic code is warranted.

The Board has also considered whether any residual surgical 
scarring warranted a higher evaluation.  The schedule of 
ratings provides a 10 percent rating for superficial scars if 
they are unstable, painful on examination, or result in 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805.  In her testimony 
before the undersigned Veterans Law Judge, the veteran 
reported that her scarring was painful.  Further, in July 
2006, she submitted an internet-generated article regarding 
the complexity of pain.  However, the record does not show 
that the scarring is productive of any significant functional 
impairment, nor otherwise disabling.  The VA examiner in July 
2005 specifically noted that there was no evidence of 
tenderness and the scarring did not interfere with function 
of the left foot.  As the scarring has not been shown to 
result in functional limitation or to be painful on 
examination, a higher rating is not warranted.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  


ORDER

Entitlement to a rating in excess of 0 percent for a right 
hallux valgus deformity is denied.

Entitlement to a rating in excess of 10 percent for the 
postoperative residuals of a left bunionectomy is denied.





____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


